UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6395



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKY DARDEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
93-447, CA-99-2874-PJM)


Submitted:   May 31, 2001                  Decided:   June 11, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Darden, Appellant Pro Se. Brent Jefferson Gurney, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Darden appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000), and a sub-

sequent order denying his motion for a certificate of appeal-

ability.   We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Darden, Nos. CR-93-

447; CA-99-2874-PJM (D. Md. filed Nov. 30, 2000, entered Feb. 8,

2001; filed Mar. 1, 2001, entered Mar. 6, 2001).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2